Citation Nr: 0301489	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Validity of the creation of debt in the amount of 
$3,033.65 by overpayment of Chapter 30 educational 
assistance benefits.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that a debt in the amount of 
$3,087.95 was created by overpayment of Chapter 30 
education assistance benefits.  In July 1998, the veteran 
disputed the creation of the debt and requested waiver of 
recovery of any debt that was found to be properly 
created.

The Board originally reviewed this case in February 2001.  
The Board noted that the veteran had raised the question 
of waiver of an indebtedness, but that this had not been 
adjudicated by the RO.  The Board's instructions on remand 
to the RO first directed that the veteran could be 
scheduled for a personal hearing to address both the 
validity of the indebtedness and his request for waiver of 
recovery of any debt.   Additionally, the Board requested 
that if waiver of recovery of any debt was denied by the 
Committee on Waivers and Compromises, that the veteran 
should be provided with a supplemental statement of the 
case to set forth all relevant actions taken on the claim, 
including a summary of the evidence and applicable law and 
regulation, as well as to inform the veteran of his need 
to separately appeal a denial of his request for waiver of 
recovery of overpayment.


REMAND

A review of the evidence of record shows that this matter 
was remanded in February 2001 for additional development, 
including the scheduling of a personal hearing.  In May 
2002, the veteran was scheduled to appear for a hearing 
before a member of the Board holding hearings at the 
Muskogee RO.  The veteran did not appear for his hearing 
and did not request that his hearing be rescheduled.  

In August 2002, the RO issued a supplemental statement of 
the case reaffirming their previous, "decision of denial."  
This statement did not contain the amount of overpayment 
in dispute notwithstanding the Board's note in its 
February 2001 remand that the veteran had been advised of 
amounts ranging from $1,882.97 to $3,087.95, it did not 
set forth the actions taken with regard to the claim, nor 
did it set forth a summary of evidence or of pertinent law 
and regulation.  Additionally, and most importantly the RO 
did not address the issue of entitlement to waiver of 
recovery of overpayment, although the Board had clearly 
indicated in the remand that this question had been raised 
by the veteran and must be considered by the RO.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further held that a remand by the Court or the Board 
imposes upon the VA Secretary a concomitant duty to ensure 
compliance with the terms of the remand, either personally 
or as "the head of the Department."  38 U.S.C.A. § 303 
(West 1991). Additionally, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, this matter is REMANDED for the following 
action:

1. The RO should address the issue of 
validity of the creation of an 
overpayment of Chapter 30 educational 
assistance benefits and advise the 
veteran of the correct amount of any 
overpayment created.

2. Assuming that the RO Committee on 
Waivers and Compromises determines 
that a debt was validly created and 
its amount, the Committee must then 
address the veteran's request for a 
waiver of recovery of the debt.

3. If the waiver of recovery of the debt 
is denied by the Committee on Waivers 
and Compromises, then, and only then, 
should the veteran be provided with a 
supplemental statement of the case.  
The supplemental statement of the 
case must contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulation, 
and the veteran should be clearly 
advised of the time limit within 
which he may perfect an appeal on 
that issue.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




